           Case 1:19-cv-00653-AWI-EPG Document 44 Filed 08/11/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8
 9   ALLEN HAMMLER                                Case No. 1:19-cv-00653-AWI-EPG (PC)
10                 Plaintiff,
                                                  ORDER RE: DOCUMENT WITHHELD
11         v.                                     ON THE BASIS OF THE OFFICIAL
                                                  INFORMATION PRIVILEGE
12
     GOOCH, et al.,                               (ECF No. 43)
13
                 Defendants.
14
15
            Plaintiff Allen Hammler is a state prisoner proceeding pro se and in forma
16
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. This case proceeds on
17
     Plaintiff’s Eighth Amendment claims for deliberate indifference to a serious risk of harm
18
     against Defendants John Doe and Salcedo, and Plaintiff’s Eighth Amendment claims for
19
     medical indifference against Defendants Salcedo, Burnes, and Gooch. (ECF No. 16). These
20
     claims generally concern Defendants’ alleged lack of response to Plaintiff’s safety and medical
21
     complaints following a fire that exposed him to smoke.
22
            In the scheduling order, the Court noted that, if any party claimed the right to withhold
23
     witness statements and/or evidence gather from investigations into the incidents at issue in the
24
     complaint based on the information privilege or confidentiality, the withholding party was
25
     required to provide to the Court for in camera review any witness statements and evidence
26
     gathered as part of the investigations along with an explanation of why the witness statements
27
     and/or evidence should be withheld. (ECF No. 39, pp. 3-4).
28

                                                     1
            Case 1:19-cv-00653-AWI-EPG Document 44 Filed 08/11/21 Page 2 of 3



 1           On August 6, 2021, Defendant filed a notice of compliance with this provision of the
 2   scheduling order and thereafter submitted a document (AGO PRIV 0001-0002) via mail for in
 3   camera review. (ECF No. 43). Defendants included an explanation for why the document
 4   (AGO PRIV 0001-0002) should be withheld under the official information privilege. They also
 5   included a declaration from Attorney Peter Lewicki. (Id.).
 6           The “common law governmental privilege (encompassing and referred to sometimes as
 7   the official or state secret privilege) . . . is only a qualified privilege, contingent upon the
 8   competing interests of the requesting litigant and subject to disclosure.” Kerr v. U.S. Dist. Ct.
 9   for N. Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975) (internal citations omitted). The Ninth
10   Circuit has since followed Kerr in requiring in camera review and a balancing of interests in
11   ruling on the government’s claim of the official information privilege. See, e.g., Breed v. U.S.
12   Dist. Ct. for N. Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir. 1976) (“[A]s required by Kerr, we
13   recognize ‘that in camera review is a highly appropriate and useful means of dealing with
14   claims of governmental privilege.’”) (quoting Kerr v. U. S. Dist. Ct. for N. Dist. of Cal., 426
15   U.S. 394, 406 (1976)); Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033-34 (9th Cir. 1990),
16   as amended on denial of reh’g (Feb. 27, 1991), as amended on denial of reh’g (May 24, 1991)
17   (“Government personnel files are considered official information. To determine whether the
18   information sought is privileged, courts must weigh the potential benefits of disclosure against
19   the potential disadvantages. If the latter is greater, the privilege bars discovery.”) (internal
20   citations omitted).
21           With these legal standards in mind, the Court has conducted an in camera review of the
22   document (AGO PRIV 0001-0002) withheld under the official information privilege and
23   concludes that it may be withheld under the official information privilege. The Court believes
24   that the benefits of disclosure in terms of relevance to this lawsuit are outweighed by the
25   potential disadvantages regarding confidentiality and security.
26           \\\
27           \\\
28           \\\

                                                        2
           Case 1:19-cv-00653-AWI-EPG Document 44 Filed 08/11/21 Page 3 of 3



 1          For the foregoing reasons, IT IS ORDERED that Defendants are permitted to withhold
 2   the document (AGO PRIV 0001-0002) under the official information privilege.
 3
     IT IS SO ORDERED.
 4
 5
        Dated:    August 11, 2021                         /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
